                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

  JEFFREY S. WHITAKER,                           )
                                                 )
                Petitioner,                      )
                                                 )
  v.                                             )      No.:    3:17-CV-178-TAV-HBG
                                                 )
  SHAWN PHILLIPS,                                )
                                                 )
                Respondent.                      )


                                 MEMORANDUM OPINION
         Petitioner has pro se filed a petition for a writ of habeas corpus under 28 U.S.C.

  § 2254, challenging his confinement under state-court judgments of conviction pursuant to

  a Roane County guilty plea [Doc.1]. After reviewing the parties’ filings and the relevant

  state court record, the Court has determined that the petition is untimely, Petitioner is not

  entitled to relief under § 2254, and no evidentiary hearing is warranted. See Rules

  Governing § 2254 Cases, Rule 8(a) and Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

  Accordingly, the § 2254 petition will be DENIED, and this matter will be DISMISSED.

  Because the petition is untimely, any amendment is futile and Petitioner’s motion to amend

  [Docs. 27, 31] will also be DENIED.

  I.     BACKGROUND

         In February 1994, a Roane County grand jury indicted Petitioner for twenty-two

  counts of rape of a child and four counts of aggravated sexual battery, relative to six victims

  under the age of thirteen [Doc. 17-1 p. 3–8]. On November 10, 1994, the trial court




Case 3:17-cv-00178-TAV-HBG Document 33 Filed 07/01/20 Page 1 of 11 PageID #: 2021
  accepted Petitioner’s plea agreement, in which he agreed to plead guilty to eight counts of

  rape of a child while the other eighteen charges were dismissed [Doc. 17-1 p. 19–23]. At

  the plea hearing, the State asserted that, although Petitioner was a Range I standard

  offender, “in accordance with the law that’s provided for child rape, [his] sentence [was to

  be] serve[d] in its entirety” and stated that it would recommend an overall sentence of forty-

  five years at defendant’s sentencing hearing [Doc. 17-2 p. 7]. Defense counsel stated that

  he agreed with this understanding of the plea agreement [Id.].

         At sentencing, the court imposed an effective sentence of forty-five years’

  imprisonment and granted Petitioner accrued pretrial jail credits [Doc. 17-2 p. 41–42]. But,

  while the State indicated at the sentencing hearing that “[u]nder the Child Rape Law”

  Petitioner’s sentence must “be served 100 percent” [Doc. 17-2 p. 23],1 the written

  judgments provided that Petitioner was being sentenced as a Range I Standard Offender

  with a thirty percent release eligibility date rather than as a Child Rapist with a one-hundred

  percent release eligibility date [Doc. 17-1 p. 28–35]. Additionally, the judgments did not

  provide for pretrial jail credits [Id.].

         Petitioner filed a direct appeal challenging his sentencing, arguing that the trial court

  erred in sentencing him to forty-five years and ordering that some of his sentences be




         1
            In addition to the Prosecutor’s statements, Petitioner’s counsel made several statements
  that vaguely indicated he understood the sentence was to be served at one-hundred percent [see
  Doc. 17-2 p. 31 (“I think the very least the Court could do under the law would be to sentence him
  to 15 years, day for day, no parole, no good and honor time. . . . Fifteen years that he has to serve
  day for day; no credits, none.”)]. The court also noted during sentencing that “of course that is a
  sentence to serve, as you already know. There’s no portion with that.” [Id. at 42].
                                                    2


Case 3:17-cv-00178-TAV-HBG Document 33 Filed 07/01/20 Page 2 of 11 PageID #: 2022
  served consecutively [Doc. 17-3]. The Tennessee Court of Criminal Appeals (“TCCA”)

  affirmed, finding that the trial court considered the appropriate factors in determining

  Petitioner’s sentence and holding that the record supported the imposition of consecutive

  sentences [Doc. 17-5]. Petitioner then applied for permission to appeal to the Tennessee

  Supreme Court (“TSC”) [Doc. 17-6] but was denied [Doc. 17-8].

         On April 5, 1999, Petitioner filed a petition for post-conviction relief in the trial

  court in Roane County [Doc. 17-9 p. 1–10]. Petitioner claimed, inter alia, that his plea was

  not knowing and voluntary, that he was coerced into his confession and plea, and that his

  counsel was ineffective [Id.]. On August 17, 2001, the trial court held an evidentiary

  hearing and thereafter denied the petition [Doc. 17-9 p. 59]. Petitioner appealed to the

  TCCA [Doc. 17-11], which affirmed the trial court, finding that Petitioner had

  demonstrated neither that he received ineffective assistance of counsel nor that his guilty

  plea was unknowing and involuntary [Doc. 17-13].

         Petitioner did not file an appeal to the TSC, but rather, on March 17, 2004, he filed

  a petition for a writ of habeas corpus in this district claiming that his counsel was ineffective

  and that his sentence was excessive. Whitaker v. Morgan, No. 3:04-CV-126, Doc. 2. The

  petition was ultimately denied, and a certificate of appealability was not issued by the

  district court. No. 3:04-CV-126, Doc. 13. Petitioner’s application for a certificate of

  appealability to the Sixth Circuit was likewise denied. No. 3:04-CV-126, Docs. 16, 18.




                                                 3


Case 3:17-cv-00178-TAV-HBG Document 33 Filed 07/01/20 Page 3 of 11 PageID #: 2023
         Shortly after filing his federal petition, Petitioner filed a petition for writ of habeas

  corpus pursuant to Tenn. Code Ann. §29-21-101 in Morgan County [Doc. 17-14 p. 5–25].2

  He argued that his sentence was illegal because (1) the trial court did not have jurisdiction

  to impose consecutive sentences and (2) the judgments provided that Petitioner was eligible

  for release after serving thirty percent of his sentence, rather than the one hundred percent

  service required by statute for child rapists [Id.]. The State filed a motion to dismiss the

  petition [Id. at 117–21], which the court granted [Id. at 122]. Petitioner appealed to the

  TCCA [Doc. 17-16], which affirmed the dismissal. The TCCA determined that the absence

  of the child rapist designation in the judgments was a clerical error that could be corrected

  under Tennessee law and remanded for entry of corrected judgments [Doc. 17-18].

  Approximately two weeks later, on March 9, 2009, Petitioner pro se filed a motion for

  rehearing [Doc. 17-19], which was denied on March 12, 2009, both because the court

  generally did not accept pro se filings by represented parties and because Petitioner’s

  motion did not raise issues “that [were] not considered by the court in reaching its previous

  decision in this case” [Doc. 17-20]. Petitioner then applied for permission to appeal to the

  TSC [Doc. 17-21], which was denied [Doc. 17-22].

         The Roane County court entered corrected judgments on July 27, 2009 [Doc. 17-

  23]. These judgments included the child rapist designation and the corresponding one-

  hundred percent service requirement but did not include Petitioner’s accrued pretrial jail



         2
          In this filing, Petitioner indicated that it was his third application for habeas corpus in the
  Morgan County Criminal Court [Doc. 17-14 p. 7].
                                                     4


Case 3:17-cv-00178-TAV-HBG Document 33 Filed 07/01/20 Page 4 of 11 PageID #: 2024
  credits [Id.]. Additionally, the corrected judgments imposed community supervision for

  life [Id.].

          Next, on April 7, 2011, Petitioner filed a second post-conviction petition in Roane

  County arguing that (1) the State breached the plea agreement when the judgments were

  corrected to require one-hundred percent service, (2) the trial court’s imposition of

  consecutive sentences violated the plea agreement, and (3) the imposition of community

  supervision for life in the corrected judgments violated the plea agreement [Doc. 17-24 p.

  3–12; Doc. 17-25 p. 3–22].3 The trial court dismissed this petition as untimely, finding

  that no exceptions to the statute of limitations applied and that Petitioner’s claims related

  to his plea agreement and the percentage of his sentence to be served had been previously

  litigated [Doc. 17-26 p. 27]. The court did, however, vacate the imposition of lifetime

  community supervision in the corrected judgments [Id.].

          On appeal, the TCCA held that (1) the petition was clearly outside of the statute of

  limitations and did not meet any of the requirements for reopening his petition, (2) the

  correction of the clerical errors in his judgments did not retrigger the statutory period for

  filing or entitle Petitioner to due process tolling, (3) Petitioner’s claim was not “later

  arising” because the record shows that the State, the defense attorney, and the trial court

  all understood that the sentence would be served at one hundred percent, (4) Petitioner’s

  claim that he was not aware of the corrected judgments until 2011 was not credible because


          3
           In addition to these filings, Petitioner also filed a motion to correct an illegal sentence on
  November 8, 2013 as well as a later amended motion on April 13, 2016. He likewise filed a motion
  to enforce his plea agreement on June 25, 2014.
                                                     5


Case 3:17-cv-00178-TAV-HBG Document 33 Filed 07/01/20 Page 5 of 11 PageID #: 2025
  the court had filed an opinion discussing corrected judgments in February of 2009 and

  Petitioner had pro se filed a motion for rehearing approximately two weeks later, and (5)

  even if Petitioner’s claims were reviewed on the merits, he would not be entitled to relief,

  because the record demonstrates that the parties understood that Petitioner’s sentence

  would be served in its entirety [Doc. 17-30]. Petitioner then applied for permission to

  appeal to the TSC [Doc. 17-31], which was denied [Doc. 17-33].

         On April 21, 2017, Petitioner filed the instant petition [Doc. 1] and shortly thereafter

  filed an amended petition [Doc. 4]. The State filed a motion to transfer Petitioner’s petition

  to the Sixth Circuit as a successive petition [Docs. 10, 11], which the Court granted [Doc.

  14]. However, the Sixth Circuit determined that the petition was not successive because

  the corrected judgments “chang[ed] the substance of” Petitioner’s sentence by requiring

  one-hundred percent service and thus constituted a new judgment [Doc. 15 p. 4]. Thus,

  the Sixth Circuit held, Petitioner did not require authorization before this Court could

  consider the instant petition [Id.]. On remand, Respondent filed a response [Doc. 18], and

  Petitioner replied [Doc. 25]. Petitioner then filed a motion for leave to amend [Doc. 27],

  which Respondent opposed [Doc. 29]. Petitioner replied to Respondent’s opposition and

  filed an accompanying amendment [Docs. 30, 31].4 The matter is now ripe for review.




         4
            It appears that Petitioner has again filed for permission to file a second or successive
  petition with the Sixth Circuit [Doc. 32].
                                                   6


Case 3:17-cv-00178-TAV-HBG Document 33 Filed 07/01/20 Page 6 of 11 PageID #: 2026
  II.    LEGAL STANDARD

         Federal habeas petitions pursuant to § 2254 are subject to a one-year statute of

  limitations set out by the Antiterrorism and Effective Death Penalty Act of 1996

  (“AEDPA”). 28 U.S.C. § 2244(d). Specifically, a petitioner has one year to file an

  application from the latest of:

                (A)    the date on which the judgment became final by the
                       conclusion of direct review or the expiration of the time
                       for seeking such review;
                (B)    the date on which the impediment to filing an
                       application created by State action in violation of the
                       Constitution or laws of the United States is removed, if
                       the applicant was prevented from filing by such State
                       action;
                (C)    the date on which the constitutional right asserted was
                       initially recognized by the Supreme Court, if the right
                       has been newly recognized by the Supreme Court and
                       made retroactively applicable to cases on collateral
                       review; or
                (D)    the date on which the factual predicate of the claim or
                       claims presented could have been discovered through
                       the exercise of due diligence.

  28 U.S.C. § 2244(d). In most cases, subsection (A) provides the operative date and the

  one-year limitations period begins to run on “the date on which the judgment became final

  by the conclusion or direct review or the expiration of the time for seeking such review.”

  28 U.S.C. § 2244(d)(1)(A); see Fed. R. Civ. P. 6(a) (providing “the day of the act, event,

  or default from which the designated period of time begins to run shall not be included”).

         However, the statute of limitations is tolled when “a properly filed application for

  State post-conviction or other collateral review with respect to the pertinent judgment or

  claim is pending.” 28 U.S.C. § 2244(d)(2). An appeal is properly filed when “its delivery
                                               7


Case 3:17-cv-00178-TAV-HBG Document 33 Filed 07/01/20 Page 7 of 11 PageID #: 2027
  and acceptance are in compliance with the applicable laws and rules governing filings.”

  Artuz v. Bennett, 531 U.S. 4, 8 (2000). To determine if Petitioner’s collateral attack was

  properly filed, the Court looks to how the state courts treated it. Griffin v. Lindamood, No.

  2:16-cv-188, 2017 WL 3974463, at *4 (E.D. Tenn. Sept. 6, 2017) (citing Freeman v. Page,

  208 F.3d 572, 576 (7th Cir. 2000)). Federal proceedings, regardless of proper filing, do

  not toll the statute of limitations. Duncan v. Walker, 533 U.S. 167, 181–82 (2001).

         The one-year limitations period for § 2254 petitions is also subject to equitable

  tolling where appropriate. See Holland v. Florida, 560 U.S. 631, 649 (2010). Petitioner is

  “‘entitled to equitable tolling’ only if he shows ‘(1) that he has been pursuing his rights

  diligently, and (2) that some extraordinary circumstance stood in his way’ and prevented

  timely filing.” Id. (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). This doctrine

  is applied sparingly by federal courts. Jurado v. Burt, 337 F.3d 638, 642 (6th Cir. 2003).

  III.   ANALYSIS

         The AEDPA one-year statute of limitations for Petitioner to challenge the corrected

  judgments (entered on July 27, 2009) began on August 26, 2009, when Petitioner’s thirty-

  day period for filing an appeal expired. King v. Morgan, 807 F.3d 154, 159–60 (6th Cir.

  2015); see Tenn. R. App. P. 4(a) (notice of appeal “shall be filed . . . within 30 days after

  entry of the judgment appealed from”). The AEDPA statute of limitations thus expired on

  August 27, 2010, well before Petitioner filed the instant petition for habeas corpus relief

  on April 18, 2017. As a result, the petition, which was filed nearly seven years after the

  limitations period had expired, is untimely.

                                                 8


Case 3:17-cv-00178-TAV-HBG Document 33 Filed 07/01/20 Page 8 of 11 PageID #: 2028
         Although state collateral proceedings can statutorily toll the limitations period

  pursuant to § 2244(d)(2), Petitioner’s second petition for post-conviction relief in Roane

  County (filed on April 7, 2011), and the appellate proceedings related thereto, did not toll

  the limitations period. As the Roane County trial court concluded, and the TCCA affirmed

  on appeal, that state-court post-conviction petition was not timely and thus not “properly

  filed” under Tennessee law. Furthermore, that petition was filed after the AEDPA statute

  of limitations had already expired. See Vroman v. Brigano, 346 F.3d 598, 602–03 (6th Cir.

  2003) (holding that an untimely petition is not “properly filed,” and that a petition cannot

  restart an already-expired limitations period). For these reasons, the statute of limitations

  was not statutorily tolled.

         It was not equitably tolled either. To demonstrate that he is entitled to equitable

  tolling, Petitioner must show that he was diligently pursuing his rights under § 2254 and

  some external factor prevented his timely filing. Holland, 560 U.S. at 649. He has not

  done so. Petitioner argues that he was prevented from timely filing because (1) he was not

  served with copies of the corrected judgments when they were entered and did not learn of

  their entry until 2011; (2) the state actively misled him and concealed the entry of the

  corrected judgments by “continuing to honor the 30% release eligibility until October 9,

  2013”; and (3) the post-conviction court was untimely in its handling of Petitioner’s post-

  conviction petition [Doc. 25 p. 9]. But the TCCA found that Petitioner’s assertion that he

  did not know of the corrected judgments until 2011 was not credible given its opinion

  remanding for entry of the judgments and Petitioner’s subsequent motion for rehearing.

                                               9


Case 3:17-cv-00178-TAV-HBG Document 33 Filed 07/01/20 Page 9 of 11 PageID #: 2029
   Even accepting this assertion as true, Petitioner waited six years after he supposedly

   learned of the corrected judgments—and nearly four years after he claims the state ceased

   honoring the thirty percent release eligibility—to file his federal petition.5                 As to

   Petitioner’s final claim, the timeliness of the state court’s decision with respect to his post-

   conviction petition had no bearing on Petitioner’s ability to file his federal petition.

   Overall, Petitioner has not shown how any of these circumstances prevented him from

   timely filing his federal petition. For these reasons, the Court finds that Petitioner is not

   entitled to equitable tolling of the limitations period.

   IV.    CONCLUSION

          In sum, because the instant petition was filed after the expiration of the limitations

   period, and because the limitations period was not tolled, the petition is untimely.

   Accordingly, Petitioner’s petition for a writ of habeas corpus [Doc. 1] will be DENIED,

   and this action will be DISMISSED. Because the petition is untimely, any amendment is

   futile and Petitioner’s motion to amend [Docs. 27, 31] will likewise be DENIED.

   V.     CERTIFICATE OF APPEALABILITY

          The Court must now consider whether to issue a certificate of appealability

   (“COA”) should Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c), a

   petitioner may appeal a final order in a habeas proceeding only if he is issued a COA, and




          5
             Although it remains unclear on what grounds Petitioner alleges that the State first evinced
   an intent to cease honoring the thirty percent release eligibility in October of 2013, the Court notes
   that any argument that the corrected judgments were concealed from him until this date is
   inconsistent with Petitioner’s own admission that he knew of the judgments by at least 2011.
                                                     10


Case 3:17-cv-00178-TAV-HBG Document 33 Filed 07/01/20 Page 10 of 11 PageID #: 2030
   a COA may only be issued where a Petitioner has made a substantial showing of the denial

   of a constitutional right. 28 U.S.C. § 2253(c)(2). When a district court denies a habeas

   petition on a procedural basis without reaching the underlying claim, a COA should only

   issue if “jurists of reason would find it debatable whether the petition states a valid claim

   of the denial of a constitutional right and that jurists of reason would find it debatable

   whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529

   U.S. 473, 484 (2000). Here, reasonable jurists would not disagree that Petitioner’s petition

   is untimely. Accordingly, a COA SHALL NOT ISSUE.

          AN APPROPRIATE ORDER WILL ENTER.

          ENTER:


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                                11


Case 3:17-cv-00178-TAV-HBG Document 33 Filed 07/01/20 Page 11 of 11 PageID #: 2031
